Case: 1:21-cv-00135 Document #: 21-3 Filed: 03/02/21 Page 1 of 2 PageID #:138




                      EXHIBIT 3
  Case: 1:21-cv-00135 Document #: 21-3 Filed: 03/02/21 Page 2 of 2 PageID #:139


From:            Scott Drury
To:              "James J. Pizzirusso"; "Joseph P. Guglielmo"; "Amy Keller"
Cc:              Michael Kanovitz
Subject:         Clearview
Date:            Sunday, January 17, 2021 3:23:00 PM


Counsel:

Thank you, again, for taking the time this morning to further discuss the contemplated mediation in
the Clearview matter. As was discussed during the call, I have spoken with counsel for each of the
plaintiffs in the Clearview AI, Inc., Consumer Privacy Litigation MDL, No. 1:21-cv-135, to invite them
to participate in the contemplated mediation before Judge Andersen. At present, counsel for each of
the plaintiffs, other than your clients and the plaintiff in the Broccolino matter, has agreed to
mediate. (During the call, Joe indicated that he was participating in the call on behalf of Ms.
Broccolino, as well as his clients.) I hope that you also will decide to be part of the mediation. If
another call would be helpful, please let me know. Enjoy the rest of your weekend.

--Scott

_______________________
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com
